DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021 has been entered.
The amendment of September 30, 2021 filed with the RCE submission of September 30, 2021 has been received and entered.  With the entry of the amendment, claims 9-10 are withdrawn, and claims 1-8 are pending for examination.
 
Election/Restrictions
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 2, 2019.

Furthermore, as to the restriction requirement as to species of how the volume of the spray spot determined, it is noted that in the response of October 2, 2019 applicant .

Specification
The substitute specification file February 20, 2018 has been approved.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 1-2, has determining a thickness of a coating which is a applied to a substrate, but as well, the process now has both determining and applying a coating, so 
Claim 1, lines 3-4, now has “spraying, by a spray gun, a coating material onto a substrate to produce an applied spray spot”, but line 11 has “v is a speed of a device spraying the coating material”, where this would give the question of whether the spray gun of line 3 is supposed also be “a device” for spraying the coating material for determining the layer thickness or whether a different device is used.  Note that “spray gun” and “device spraying the coating material” do not have to be the same as worded.   As well, now at line 14, further coating is referred to using “the spray gun”.  For the purpose of examination, either is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 1, at lines 8-13, an  equation for providing the layer thickness determination is provided, but it is unclear whether “a speed of a device spraying the coating material” and  “track offset” referred to are used when applying the initial coating material with the volume of an applied spray spot that is measured or whether they are values intended to be used when applying the future layer, and whether the same device and values are used for the applied coating spray spot with the volume determined and the future layer or not.  At line 14, it is now indicated that “the spray gun” is used for applying the future coating layer, but the issue as to whether the same values are used remains. Claim 1, lines 3-4, now has “spraying, by a spray gun, a coating material onto a substrate to produce an applied spray spot”, but line 11 has “v is a speed of a device spraying the coating material”, where this would give the question of whether the spray gun of line 3 is supposed also be “a device” for spraying the coating material for determining the layer thickness or whether a different device is used.  Thus, different 
Claim 1, lines 8-13, as to the formula and parameters provided, no units are provided in the claims and specification, however, it is clear that different results would be provided based on the units used for the parameters since no limitations are provided.  For example, if the speed is in m/s and the offset is in inches and the volume is in cm3 and the time in seconds, there would be a different result than if the speed is in inches/minute, the offset in cm, the volume in m3 and the time in seconds.  For the purpose of examination, any units can be used, but applicant should clarify what is intended, without adding new matter. In the amendment of September 30, 2021 no information was provided as to this issue/rejection, and no units are present, so the claim rejection is maintained.

Claim 1, lines 14-15, now has coating the substrate at a thickness “corresponding” to the layer thickness calculated, however, “corresponding” could be the same, similar or simply associated in a working relationship, based on the meaning of “corresponding”, and it is unclear what is intended.  For the purpose of examination, any of these options is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter. 
Claim 1, lines 15-16, “the applied spray dot” is referred to, however, this lacks antecedent basis. Does applied mean the applied spray “spot”? For the purpose of examination, “applied spray spot” is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 4, lines 2-3, as to the speed and track offset being fixed– it is unclear if this means fixed for the use of the future coating layer application or the same values are used for depositing the volume to be measured and to be used for the future coating layer application or simply the fixed time span for the forming of  volume of the applied spray spot is referred to. For the purpose of examination, any of these options is 
The dependent claims also do not cure the defects of the claims from which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 as now amended now contains abstract idea features such as 1) determining the volume of an applied spray spot applied in a fixed time span as a function of spraying, by a spray gun, of a coating material onto a substrate, where in claim 1 the volume can be determined by any method and would include metal determination (so including metal processes that would be performed in the human mind), and 2) calculating a layer thickness of a substrate coating that is to be applied to the substrate, using a taught equation, where the equation can be calculated simply by using mental determination (such as metal evaluation of the formula), so nothing in the claim precludes these steps from being practically performed by the mind, such that the claim recites abstract ideas, and as well the claim contains mathematical concepts (such as the equation as a mathematical formula, and mathematical calculations with the formula) (so meets Step 2A, prong one requirements, for example).  Note for example, 
Furthermore, the judicial exception as to abstract ideas is not integrated into a practical application. The claim now has spraying, using a spray gun, a coating material onto a substrate to produce an applied spray spot, where the volume that is determined is applied in a fixed time span on the substrate as a function of the spraying.  However, the spraying feature is a conventional way of applying a coating as a spray spot (note [0004] of the specification, for example, for STEP 2B), and further the spraying of the spot would appear to be mere data gathering steps as part of determining the volume and layer thickness calculation—in other words an application of coating in a spray spot would need to be provided to give the volume for determining and use in the layer thickness calculation, and thus does not provide a meaningful limitation to the claim, and can be considered an insignificant extra-solution activity (so under STEP 2A, prong 2 consideration, for example, the claim does not recited additional elements that integrate the judicial exception into a practical application).  Even determination of volume would be a data gathering step for the determination of the future thickness using the equation by calculation and use of the mathematical formula. Note, for example, as discussed in MPEP 2106.05(g) the consideration of for Step 2A, Prong 2 or Step 2B  as to integration in a practical application is to whether additional elements add more than insignificant extra-solution activity to the judicial exception and additional elements can include gathering data for use in a claimed process, where MPEP 2106.05(g) cites various cases were courts have found actions that would be 
  The claim now has an additional step of “coating, by the spray gun, the substrate with the substrate coating at a thickness corresponding to the layer thickness calculated on the basis of the volume of the applied spray dot using the equation” (added by the amendment of September 30, 2021).  However, this is considered simply generally linking the abstract idea to a particular environment, where to provide integration into a practical application (as required under STEP 2A) there needs to be applying or using the judicial application in  some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (note MPEP 2106.05(e), for example), since here it would simply provide a general coating using in some linking fashion the determined feature of thickness  Note also MPEP 2106.05(g) noting considerations as  to providing integration in to a practical application (as for STEP 2A) or significantly more (for STEP 2B) as to whether the additional elements add more than insignificant extra-solution activity to the judicial exception, where a discussed example of insignificant application is cutting hair after first determining the hair style. This appears to be like the present claim element of coating by the spray gun (like cutting, which would use an apparatus for cutting) using the thickness calculated (like using the determined hair style, that is the determined feature).   Therefore, the claim does not have the abstract ideas integrated in a practical application, where the determining of future coating thickness can be merely calculating 
Additionally as to claims 2, 3, use of a test substrate or gas turbine component substrate still provide for the coating arranging/application to simply be part of data gathering as noted above, and the claims are not patent eligible for the reasons given for claim 1 above.
Additionally as to claim 4, further description of features for the parameters used would still provide for the use of the formula as part of a mental process/mathematical formula, and the claim is not patent eligible for the reasons given for claim 1 above.
Additionally as to claims 5-8, these give methods for determining volume, but these methods are well understood conventional ways of gathering data, so the claims are not patent eligible for the reasons given for claim 1 above.

It is noted that Subramanian et al (US 2012/0269958) provides how a substrate can be provided to an area for coating (which would in the broad sense prepare the substrate for coating) (note figures 2-7, [0056]-[0053]), where devices can be provided for applying/arranging coating corresponding to the devices described in the present 

Response to Arguments
Applicant's arguments filed September 30, 2021 have been fully considered.
The rejections above have been adjusted based on the amendments to the claims, and note the new 35 USC 112(a) and (b) rejections due to the amendments to claim 1.  Also note that the arguments with regard to the 35 USC 112(b) rejections have been addressed with the 35 USC 112(b) rejections above.
Applicant provides a detailed argument that the 35 USC 101 rejection is improper.  However, it is the Examiner’s position that the rejection is proper.  Applicant provides a listing as to considerations for Step 1, Step 2(A) – prong 1, and prong 2 and Step 2(B).
Applicant argues that as to Step 2(A) –prong 1, that the Examiner has identified specific limitations in the claims that allegedly recite the abstract idea, and that the Examiner asserts that applying a spray spot onto a substrate could be performed by the 
The Examiner disagrees with applicant’s position. In prong 1 the claim is considered as reciting a judicial exception, which it does in this case with the mathematical formula calculations and the volume determinations and calculating the layer thickness which can be done with the human mind.  Note MPEP 2106.04 and note applicant’s own wording from the amendment of September 30, 2021 (“does the claim recite a judicially recognized exception to patentability (e.g. abstract idea)?”) at page 7 of the amendment.  Note for example, MPEP 2106.04(II)(A)(2) states “The mere inclusion of a judicial exception such as a mathematical formula (which is one of the mathematical concepts identified as an abstract idea in MPEP § 2106.04(a)) in a claim means that the claim "recites" a judicial exception under Step 2A.”  Thus, while there may be physical steps and use of a spray gun in the claim, the presence of the mathematical formula/abstract idea means that prong 1 is met (output is yes), and the entire claims does not have to have only abstract ideas.
Furthermore, as to Step 2(A)—prong 2, applicant argues that the Examiner has failed to identify whether there are additional elements recited beyond the judicial exception and evaluate such elements individually and in combination to determine whether the additional elements are integrated into the practical application and the spraying by a spray gun a spray spot onto the substrate is a specific and direct practical application integrated into the claim and cannot be considered abstract.  It is also 
  The Examiner disagrees with applicant’s position. The spraying step and using a spray gun was considered with the rest of the claim. Note the discussion in the rejection above as to the spraying in connection with the claim.  The Examiner is of the position that the additional steps to the claim as to spraying, with a spray gun, of a coating material to produce an applied spray spot – is merely a data gathering step providing forming the applied spray spot, where spraying would be a known application (so conventional) method that provides for the applying of the volume that must be provided to be determined and used for the layer thickness calculation, and as a data 
Additionally, as to the added step of coating using the spray gun, the substrate with the substrate coating at a thickness corresponding to the layer thickness calculated on the basis of the volume of the applied spray dot (spot?) using the equation, as discussed in the rejection above, this is considered simply generally linking the abstract idea to a particular environment, where to provide integration into a practical application (as required under STEP 2A) there needs to be applying or using the judicial application in  some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (note MPEP 2106.05(e), for example), since here it would simply provide a general coating using in 
Furthermore, as to a practical application established by showing technical improvement, whole coating does not need to be applied, etc., the Examiner disagrees with applicant’s position as to this case.  The thickness calculation is not integrated into a practical application of using such calculations, for example, where even if the thickness is calculated for future coatings, the additional coating steps as claimed are not integrated into a practical application as discussed above.  Applicant refers to the process allowing predetermining a thickness of a coating material arranged on a substrate so a thickness can be optimized without requiring a complete application of the coating material, or complicated software, however, as discussed above, the process   The data gathering method is not shown to be a non-conventional, unusual way to gather data. The spraying is not shown to be an unknown method, simply using a spray gun, and the spray spot use is not shown as unique either, where the cited Subramanian et al (US 2012/0269958) (note paragraph 12 above) indicates that simulation of coating can be based on modeling of  a single spray spot (0019). As to the conventionality not being considered under Step (A) prong 2, as noted by applicant there is also consideration as to improvement over relevant technology. As well, the claim does not require only a single spray spot applied (as the spray spot can be part of an overall coating to the extent claimed).  References to not using complicated software appears to be directed to the abstract idea of the mathematical formula but does not describe or indicate how this would be integrated into a practical application, where there is still no practical application of the predicted coating thickness into a practical use application. Therefore, the rejection above is maintained.
As to Step 2B – applicant argues that something significantly more than the abstract idea is required, where the method allows for predetermining a thickness of a physical coating on a substrate so a coating layer thickness can be optimized without requiring a complete application of coating material.  The Examiner has reviewed these arguments, however, she disagrees with applicant’s position.  The data gathering step of applying the coating material in the spot using the spray gun does not provide 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718